ORDER
Respondent has been indicted for acceptance of a bribe as an executive officer in violation S.C.Code Ann. § 16-9-220 (1985). The Office of Disciplinary Counsel has petitioned to have respondent placed on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. Respondent has not filed a return.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H Waller, Jr., J.
/s/ E.C. Burnett, III, J.